Citation Nr: 9927504	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected PTSD above 70 
percent, and denied a total disability rating for 
compensation purposes based on individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
nightmares and recurrent distressing flashbacks to combat 
service, feelings of survivor's guilt and humiliation, 
increased startle response, constant anxiety and depression, 
social withdrawal and isolation, productive of virtual 
isolation in the community and a demonstrable inability to 
obtain or retain employment.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a schedular rating of 
100 percent for PTSD have been satisfied.  38 U.S.C.A. §  
1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.126, 4.130, Diagnostic Codes 9400, 9411 (1996).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran has presented a well-grounded claim for an 
increased evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
veteran has not alleged that any records of probative value 
that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
under 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1998).  

In a January 1984 rating decision, the veteran was granted 
service connection for PTSD, with an evaluation of 50 percent 
disabling, based on the evidence available at that time.  The 
evidence showed that the veteran had combat service in 
Vietnam and received The Purple Heart Medal.  His service 
medical records do not show treatment for any type of 
psychiatric condition in service.  A September 1983 report 
from a VA psychologist stated that the veteran's inservice 
stressors were most severe, and that he exhibited PTSD 
symptoms consisting of numerous flashbacks and nightmares of 
his combat experiences, extensive sleep disturbance, extreme 
guilt for the extent of the killings in which he 
participated, and several suicide attempts including shooting 
himself in the stomach.  In a November 1983 VA examination, 
the veteran detailed killings that took place in Vietnam, 
including his killing of women and children.  He stated that 
he believed that following service people were laughing at 
him and afraid of him.  Upon examination, his reality 
testing, judgment and insight were impaired.  He was 
diagnosed with PTSD.

In an April 1986 rating decision, the RO increased the 
veteran's PTSD rating to 70 percent, effective October 23, 
1985, based on evidence from a January 1986 VA examination 
that showed the veteran to have a flat affect and depressed 
mood, and his memory, recall, abstraction and proverb 
interpretation impaired, judgment fair and superficial 
insight into his condition.  From January to March of 1990, 
the veteran received VA inpatient treatment for polysubstance 
abuse and PTSD.  An April 1990 VA examination revealed that 
the veteran heard voices, including of women and children 
begging him not to kill them and other voices telling him to 
kill himself.  His diagnosis included PTSD with 
disassociative psychosis with hallucinations of repetitive 
voices from Vietnam, superimposed on feelings of guilt and 
depression.  An April 1990 rating decision granted the 
veteran a temporary 100 percent rating from January 9, 1990 
to April 1, 1990 for his period of hospitalization, and then 
returned the rating to 70 percent from April 1, 1990.  

The veteran was hospitalized for approximately two weeks by 
VA from October to November of 1989, after an incident at 
home in which he attempted to shoot family members who voiced 
concern over his alcohol consumption.  During his treatment, 
he presented with vague somatic complaints and ambiguous 
feelings, such as depression, worthlessness, hopelessness and 
helplessness and alcohol abuse.  He described himself to 
examiners as a loner who hated people and need to be left 
alone.  His chief complaint at that time was "If I had my 
gun, and it had been loaded I would have popped my wife and 
mother."  He was again hospitalized by VA for PTSD from May 
1990 to July 1990, and a November 1990 rating decision 
granted a temporary 100 percent rating from May 29, 1990 to 
August 1, 1990 for this inpatient treatment.  The rating then 
reverted to 70 percent effective August 1, 1990.    

In April 1993, the veteran was hospitalized for an evaluation 
of his PTSD condition, following a November 1992 Board remand 
decision.  At that time the veteran showed a flat, depressed 
affect with suicidal thoughts, although he was well oriented 
and his judgment and insight were not grossly impaired.  He 
was observed to have eating and sleeping problems and startle 
reaction at nighttime.  The VA doctor assessed the veteran to 
be not gainfully employable due to extreme marginal 
functioning.  During a similar VA hospitalization for 
observation of his PTSD in November 1993, the veteran was 
observed for suicidal gestures due to his past suicide 
attempts.  He reported several times that he had flashbacks 
and nightmares of Vietnam.  He did not socialize with anyone 
else.  He was again assessed by the VA doctor as not 
gainfully employable, due to his very marginal functioning 
because of the severity of his PTSD symptoms and profoundly 
impaired industrial and social functioning.       

During a March 1994 VA examination, the veteran appeared with 
hands very unsteady, palms wet, appropriately dressed but 
withdrawn, depressed and with blunted affect.  He was full of 
self-loathing, guilt and self-incrimination, and repeatedly 
apologized for his past deeds.  He had mild auditory and 
visual hallucinations related to his Vietnam experiences, and 
memory impairment due to PTSD.  He reported that he lives in 
a home in his own room, spending 95 percent of his time there 
alone.  He will go to the store with his wife when it is not 
crowded, avoids crowds, and stated, "If anyone walks too 
close to me, I will hurt them."  

He was again hospitalized by VA in April 1995 for chronic 
severe PTSD, with problems of increased depression, vomiting, 
inability to eat, and digestive problems.  A November 1995 
rating decision granted a temporary 100 percent rating from 
April 5, 1995 to May 1, 1995, with the rating then reverting 
back to 70 percent.  In a December 1995 VA examination, the 
veteran stated that he was in a weekly PTSD clinic and took 
several medications for his PTSD condition.  The veteran 
referred to his depression, paranoia, sleep disturbances and 
eating problems.  He stated that he spends his time sitting 
around the apartment.  His wife stated that the veteran's 
account is correct and that he will not go anywhere.  All 
subsequent rating decisions confirmed the 70 percent 
disability rating for PTSD.               
    
As indicated above, the veteran appeals his current 70 
percent disability rating, contending that his symptomatology 
warrants a higher evaluation.  He specifically argues that he 
has nightmares, flashbacks, feelings of guilt and 
humiliation, and social avoidance and disassociative 
behavior.  After a review of the record, the Board finds that 
the evidence supports an increased rating of 100 percent for 
his service connected PTSD.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a May 1998 statement of the case.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.

Under the rating criteria that became effective November 7, 
1996, a 100 percent rating is assigned for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board considers whether the previous or presently amended 
rating criteria for mental disorders are more favorable to 
the veteran.  See Karnas, supra.  Since the veteran's PTSD is 
presently rated 70 percent disabling, the Board looks to the 
old and new 100 percent criteria.  Under the old criteria, 
the veteran would receive a 100 percent evaluation if his 
condition caused him to be virtually isolated in the 
community, when his psychoneurotic symptoms became totally 
incapacitating and caused a profound loss of reality with 
disturbed thought or behavior affecting almost all of his 
daily activities, or when his mental condition caused a 
demonstrable inability to obtain or retain employment.  The 
new 100 percent criteria requires total occupational and 
social impairment, caused by such symptoms as gross 
impairment of thinking or communication, persistent delusions 
or hallucinations, disorientation and memory loss of the most 
basic daily functions, and grossly inappropriate behavior and 
persistent danger to himself or others.

The Board finds that the old rating criteria are more 
favorable to the veteran because even though his thought 
processes and communication skills do not appear to be 
grossly distorted, his condition has appeared to isolate him 
in the community, and the evidence sufficiently demonstrates 
that he unable to obtain or retain employment, either of 
which alone is sufficient to grant a 100 percent evaluation 
under the old criteria.  The new criteria set forth several 
specific symptoms that are evidence of a 100 percent mental 
disorder disability, many of which the veteran does not 
exhibit, such as delusions, hallucinations, memory loss 
regarding his own identity and close family, or 
disorientation of time or place.    

A review of the evidence shows that the veteran has not been 
employed from 1994 to the present.  An April 1994 letter from 
the veteran's former employer states that the veteran is no 
longer working due to an industrial injury.  During his June 
1999 Board hearing, the veteran described his work injury.  
He stated that he was taking medication for his PTSD, 
although he told his employer that he was not on any 
medications.  He fell into a machine and cut off his left 
index finger.  After this accident, he did not attempt to 
work again because of the strength of the medication that he 
was taking for his PTSD.   He also stated that he believes 
that he is unable to work because he cannot cope being around 
other people.  He usually just stays by himself in one room 
in his home and only sees his wife.  A November 1998 letter 
from his VA treating psychiatrist provides a further opinion 
that the veteran is unable to seek or maintain gainful 
employment.  The doctor states that the veteran is 
debilitated from severe PTSD symptoms, including dysphoria, 
mood swings, avoidant behavior, social isolation, nightmares, 
flashbacks and rage attacks, and believes that the veteran is 
100 percent disabled from PTSD.  It is clear that his service 
connected PTSD disability prevents him from obtaining or 
retaining employment.         

The evidence shows that after the veteran stopped working due 
to the PTSD medication that he was taking, his PTSD condition 
began to become more severe, as evidenced by his near total 
isolation in one room of his home.  Although he had a 
commendable work history of over 20 year with the same 
company, his mental condition since leaving that occupation 
has deteriorated to the point where the Board finds that he 
could no longer maintain gainful employment in that, or any 
other, field.  The Board makes note of the records from the 
Social Security Administration disability proceedings, that 
includes information from a survey by the veteran.  In this 
survey, the veteran stated that he would not bath or groom 
himself if his wife did not make him do it daily.  He 
referred to his wife as his "guardian".  He also stated 
that he does not participate in activities with others 
because they are too unruly, and that he does not enjoy 
socializing with others because he does not trust himself.  
He spends his time listening to the radio constantly or 
occasionally watching movies about animals.

The Board believes that all of this is evidence of an 
inability to work in an environment with other people, where 
uncontrolled events would lead to unpredictable reactions by 
him.  His anxiety during normal daily activities would only 
be exacerbated in a work setting.  His recurring auditory 
hallucinations prevent his ability to function in any 
occupation.  

The Board finds that the evidence portrays a veteran who, 
within a short number of years, deteriorated from a 
successfully employed man to someone who rarely leaves his 
house, usually only for VA examinations or occasional trips 
to the store accompanied by his wife, and who is unable to 
cope with routine societal pressures.  The facts suggest that 
if his wife did not take care of him, he would certainly not 
leave his home and would deteriorate even more on his own.  
Therefore, the Board concludes that the preponderance of the 
evidence is in favor of an increased rating for PTSD to 100 
percent disabling, based on the old criteria of his condition 
resulting in virtual isolation in the community and his 
present inability to obtain or retain employment due to his 
psychiatric symptoms.

This 100 percent disability rating according to the Schedule 
removes the necessity of evaluating the veteran's PTSD 
disability on an extraschedular basis.  See 38 C.F.R. § 3.321 
(b)(1) (1998).  The Board finds that his PTSD condition has 
produced a marked, even profound, interference with 
employment, and has thus evaluated his condition accordingly.

	II.  Total Disability based on Individual 
Unemployability

VA regulations provide a total rating for compensation 
purposes based on unemployability where the schedular rating 
is less than total, and when the disabled veteran is adjudged 
unable to secure or follow a substantially gainful occupation 
because of the service connected disability.  38 C.F.R. 
§ 4.16 (1998).  Thus, under the applicable regulations, 
benefits based on individual unemployability cannot be 
granted if the veteran has a 100 percent schedular disability 
rating for a service connected disability.  As discussed 
above, the Board finds that the veteran is entitled to a 100 
percent schedular disability evaluation for his service 
connected psychiatric disorder.  Therefore, the Board finds 
that the veteran does not meet the criteria for the 
assignment of total disability evaluation under 38 C.F.R. 
§ 4.16.  


ORDER

A 100 percent schedular rating for anxiety reaction, also 
diagnosed as PTSD, is granted, subject to applicable 
regulations governing the payment of monetary benefits.  A 
total disability rating based on individual unemployability 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

